


110 HRES 766 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 766
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2007
			Mr. Wicker (for
			 himself and Mr. Tim Murphy of
			 Pennsylvania) submitted the following resolution; which was
			 referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Infection Prevention Week.
	
	
		Whereas protecting the health of Americans includes
			 providing every citizen with access to safe and effective health care;
		Whereas Infection Prevention and Control Professionals are
			 devoted to patient and health care worker safety and are committed to reducing
			 the risk and occurrence of healthcare-associated infections;
		Whereas the prevention of healthcare-associated infections
			 is instrumental in achieving this goal;
		Whereas every year, more than 800,000,000 Americans visit
			 their physicians and over 33,000,000 are admitted to hospitals, with many
			 undergoing medical procedures that have a risk of infectious
			 complications;
		Whereas healthcare-associated infections increase
			 morbidity and mortality and add a significant financial burden to the cost of
			 health care;
		Whereas there is need for a public awareness campaign to
			 help Infection Control Professionals make health care professionals and the
			 general public aware of the importance of preventing healthcare-associated
			 infections, thereby reducing the burden of human suffering and disease;
			 and
		Whereas the third week of October 2008, would be an
			 appropriate week to observe National Infection Prevention Week: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of National
			 Infection Prevention Week;
			(2)calls upon the people of the United States
			 to observe the week with appropriate programs and activities; and
			(3)supports raising awareness of the
			 importance of preventing healthcare-associated infections.
			
